F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                    UNITED STATES COURT OF APPEALS                             JUN 10 1997
                                   TENTH CIRCUIT                          PATRICK FISHER
                                                                                   Clerk


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                             No. 96-8079
                                                      (D.C. No. 96-CV-151-B &
 v.
                                                        D.C. No. 91-CR-30 )
                                                             (Wyoming)
 WILLIAM INGRAHAM,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is therefore ordered

submitted without oral argument.



      William Ingraham was convicted of conspiracy to distribute methamphetamine in

violation of 21 U.S.C. § 841(a)(1). Mr. Ingraham filed a petition for habeas relief under


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited
under the terms and conditions of 10th Cir. R. 36.3.
28 U.S.C. § 2255, contending the federal court lacked subject matter jurisdiction

because the federal drug statutes do not constitute a valid exercise of congressional

power under the principles enunciated by the Supreme Court in United States v. Lopez,

514 U.S. 549 (1995). The district court dismissed the petition as frivolous. We have

held, post-Lopez, that the regulation of intrastate drug activity under the Comprehensive

Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. § 841(a)(1), implicates

interstate commerce and is thus a valid exercise of Congress’ power under the

Commerce Clause. United States v. Wacker, 72 F.3d 1453, 1475 (10th Cir. 1995), cert.

denied, 117 S. Ct. 136 (1996); accord United States v. Tucker, 90 F.3d 1135, 1140 (6th

Cir. 1996) (collecting cases).

       We AFFIRM the district court’s dismissal of Mr. Ingraham’s petition as

frivolous.

                                                  ENTERED FOR THE COURT

                                                  Stephanie K. Seymour
                                                  Chief Judge




                                            -2-